Citation Nr: 0527195	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-19 535 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Barbara Scott-Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

The current medical evidence does not show a current 
psychiatric disorder that is related to military service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The VA provided the veteran the required 
notice with respect to his claim in a letter dated in August 
2002.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's service 
medical records, extensive VA treatment records from various 
facilities, and the report of a March 2004 VA psychiatric 
examination.  The veteran and his attorney have not 
identified any outstanding evidence which has yet to be 
obtained. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for disability shown after service, when all of the 
evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain 


circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran's service records indicate that he was 
administratively discharged after eight months on active duty 
following a suicide attempt.  His separation medical 
examination lists "nervous trouble, depression, [and] 
excessive drinking."

There are no relevant medical records for over two decades 
thereafter.  VA treatment records beginning in 1993 note 
multiple admissions for treatment of substance abuse.  
Diagnoses include polysubstance abuse, with depressive 
factors; antisocial personality disorder; dysphoric mood, 
secondary to substance abuse; and bipolar affective disorder.  
Global Assessment of Functioning (GAF) scores have ranged 
from a low of 30 to a high of 70.

On VA examination in March 2004, the veteran reported 
experiencing command hallucinations which tell him to hurt 
himself and others.  He also reported a history of self-
mutilation, an obsession with suicide, and difficulty with 
personal hygiene, impulsivity, and anxiety.  The veteran 
further indicated that his substance abuse began in his early 
teenage years, and has persisted ever since.  He also noted 
that he had been drinking immediately prior to his in-service 
suicide attempt.  After performing various diagnostic 
testing, the examiner indicated that "the mental status exam 
is highly positive for symptoms of mood and thought disorder 
(sic) which are, however, probably related to his substance 
abuse."  The examiner further noted that although various 
testing showed signs of "gross exaggeration" of 
symptomatology by the veteran, such was sufficient to 
demonstrate that the veteran's "psychiatric symptoms have 
persisted over the past several years but are as likely as 
not due to his continuing substance abuse."  Overall, the 
examiner opined that the veteran

 . . . has numerous psychiatric problems, many of which 
appear to be due to a (sic) substance abuse which 
started when he was age 12 or 13.  It is more 


likely than not that his mood disorder is secondary to 
his substance abuse and did not have its inception 
during the [veteran's] brief period of active duty.  He 
appears to be an individual who has a long history of 
antisocial behavior, noncompliance with treatment, and 
polysubstance abuse.  It is more likely than not that 
his current mood disorders are related to this substance 
abuse . . . there is no evidence to suggest that his 
currently diagnosed psychiatric disorder (polysubstance 
abuse) and bipolar affective disorder, had their 
inception during the military.  In addition, the 
overdose which occurred in the military appears to have 
been the result of impulsive behavior which took place 
during a period when the [veteran] was drinking.  In 
essence, it is less likely than not that his current 
problems were the result of incidents which occurred 
during his months in service.

After careful review of the record, however, the Board finds 
that the veteran's variously diagnosed psychiatric problems 
are the result of drug and alcohol abuse and not his active 
military service.  In this regard, the Board places 
significant weight of probative value on the opinion of the 
September 2002 VA examiner who found that the veteran's 
psychiatric difficulties were the result of his longstanding 
substance abuse problems and not his military service.  

The only other evidence serving to link the veteran's 
variously diagnosed psychiatric disabilities to his period of 
service emanates from the veteran himself.  
It is now well settled, however, that laypersons without 
medical training, such as the veteran, are not qualified to 
render opinions on medical matters such as the etiology of 
disease, which calls for specialized medical knowledge. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
38 C.F.R. § 3.159 (2004) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The veteran's opinion 
on medical matters such as nexus are accordingly lacking in 
probative value.

As there is no medical evidence linking the veteran's current 
psychiatric disabilities to his period of active duty, 
service connection for a psychiatric disorder is not 
warranted.


ORDER

Service connection for a psychiatric disability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


